NewMAN, J.
The court is not agreed upon the question whether the plaintiff can maintain ejectment on the facts of this case, and does not decide that question. But the majority of the court are of the opinion that, in the situation in 'which the case was, a verdict should not have been «directed; and that the verdict and judgment have the effect-to fully conclude the question of the title to the.ground ■upon which the wall, which is the subject of the controversy, ■stands, against the plaintiff. If the trial court was of the ■■opinion that, on the facts of the case, the plaintiff could not maintain an action of ejectment, it should have rendered a judgment of nonsuit and not a judgment upon the merits.
By the Oourt.— The judgment of the superior court of Milwaukee county is reversed, and the cause remanded for a new trial.